Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 1 of 11
                                                                             1



  1                         REPORTER'S RECORD
                               VOLUME 1 OF 1
  2                        CAUSE NO. 2020-52383
                                                   FILED IN
                  COURT OF APPEALS NO. 14-20-00627-CV
                                                     14th COURT OF APPEALS
  3                                                     HOUSTON, TEXAS
       THE STATE OF TEXAS                 )   IN THE DISTRICT COURT OF
                                                     9/14/2020 9:09:53 PM
  4                                       )
                                          )          CHRISTOPHER A. PRINE
                                                              Clerk
  5    VS.                                )
                                          )   HARRIS COUNTY, TEXAS
  6                                       )
       CHRIS HOLLINS, in his              )
  7    official capacity as               )
       Harris County Clerk                )   127TH JUDICIAL DISTRICT
  8

  9

10              ****************************************

11                      TEMPORARY INJUNCTION HEARING

12                                VOLUME 1 OF 1

13                             SEPTEMBER 9, 2020

14              ****************************************

15

16

17           On the 9th day of September, 2020, the following

18    proceedings came on to be held in the above-titled and

19    numbered cause before the Honorable R. K. Sandill, Judge

20    presiding, held in Houston, Harris County, Texas.

21           Proceedings reported by Certified Shorthand

22    Reporter and Machine Shorthand/Computer-Aided

23    Transcription.

24

25




                            Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 2 of 11
                                                                           2



  1                          A P P E A R A N C E S

  2
      FOR THE PLAINTIFF:
  3
      Mr. Charles K. Eldred SBOT 00793681
  4   Ms. Kathleen T. Hunker SBOT 24118415
      ATTORNEY GENERAL OF TEXAS
  5   P.O. Box 12548
      Austin, Texas 78711
  6

  7   FOR THE DEFENDANTS:

  8   Ms. Susan Hays - SBOT 24002249
      LAW OFFICE OF SUSAN HAYS, PC
  9   P.O. Box 41647
      Austin, Texas 78704
10    Tel: (214) 557-4819
      Fax: (214) 432-8273
11    E-mail: Hayslaw@me.com

12    Mr. Cameron Hatzel - SBOT 24074373
      1019 Congress Street, Floor 15
13    Houston, Texas 77002

14

15

16

17

18

19

20

21

22

23

24

25




                            Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 3 of 11
                                                                                  3



  1               C H R O N O L O G I C A L            I N D E X

  2    September 9, 2020                                  PAGE        VOL.

  3    Appearances                                        2           2

  4    Chronological Index                                3           2

  5    Exhibit Index                                      4           2

  6    All Exhibits Offered and Admitted                  25,26       2

  7    Opening Statement by Mr. Eldred                    28          2

  8    Opening Statement by Ms. Hays                      94          2

  9

10     WITNESSES                DIRECT        CROSS      VOIR DIRE         VOL.

11     INGRAM, ROBERT
           By Mr. Eldred        48                                         2
12         By Mr. Hatzel                      74                           2

13     HOLLINS, CHRIS
           By Mr. Hatzel        114, 140                                   2
14         By Mr. Eldred                      170                          2

15     Closing Statement by Mr. Eldred                    188         2

16     Closing Statement by Ms. Hays                      183         2

17     Reporter's Certificate                             194         2

18

19

20

21

22

23

24

25




                            Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 4 of 11
                                                                            70



  1   obligates the necessity.

  2        Q.    Okay.    A few other things, Judge.           Is it true

  3   that vote by mail applications are public information

  4   after the election?

  5        A.    That is correct.        86.01 forces that an

  6   application for a ballot by mail is an open record after

  7   the first election that it's used for.

  8        Q.    And, of course, they'll be redacting personal

  9   information that if someone asks for -- if I apply to

10    vote by mail and someone asks for it, will my personal

11    information be redacted before someone gives it to me?

12         A.    Well, confidential information will be redacted

13    which usually on an application for ballot by mail is

14    just the date of birth.

15         Q.    Okay.    So the point being that if I -- if I

16    fraudulently fill out an application form and I mail it

17    in and I get a ballot and I vote, it's possible I could

18    get caught; would you agree?

19         A.    Absolutely.

20         Q.    And, in fact, I think you mentioned this

21    already, the Secretary of State's Office has gotten some

22    referrals for that very thing; isn't that true?

23         A.    That's correct.

24         Q.    Let me change gears here.

25                     What is your opinion of the Harris County




                            Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 5 of 11
                                                                             71



  1   Clerk's efforts in ensuring in-person voting for this

  2   election?

  3        A.     I have been very, very pleased with all of

  4   Texas counties and their creativity and their

  5   innovations in coming up with ways to -- for voters to

  6   vote safely in person.         And what I've been reading about

  7   from Harris County's plans for this November's election

  8   go above and beyond.

  9        Q.     Isn't it true that Harris County plans to have

10    a drive-thru voting procedure?

11         A.     I believe so.      I think they might have one or

12    -- more than one but I don't know for sure.                You would

13    have to ask Mr. Hollins.

14         Q.     Okay.   Have people complained to the Secretary

15    of State's Office about the drive-thru procedure?

16         A.     Not yet.

17         Q.     Okay.   I'll move on.

18         A.     They probably will.

19         Q.     Well, if someone did complain about the

20    drive-thru procedure would you -- do you have any

21    opinion about if that's allowed into the law or not?

22         A.     You know, it's -- it's a creative approach that

23    is probably okay legally.          You know, the requirement is

24    that polling places be located in a building so what

25    we've told counties who want to try this is that they




                             Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 6 of 11
                                                                           72



  1   need to have the location associated with a physical

  2   building and that they need to take whoever shows up at

  3   that location, whether they're walking, riding a bicycle

  4   or driving a car, they need to be able to provide all of

  5   those folks with an opportunity to vote.

  6        Q.    Okay.    And to your knowledge is there any

  7   particular reason to justify -- let me try that again.

  8                    Is there going to be -- are there going to

  9   be problems with in-person voting that would justify a

10    need to send vote by mail applications to everybody as

11    far as you know?

12         A.    I'm convinced that the counties have got a plan

13    for safe in-person voting.          So voters who qualify to

14    vote by mail and want to vote by mail then they should.

15    And voters who want to vote in person, we would

16    encourage them to do so.          It'll be safe for them to do

17    it and the counties will have a good experience for

18    those voters.

19                     I would, if I have the opportunity,

20    encourage voters to vote during early voting and to vote

21    in the middle of the week during early voting to have

22    the most contact-free experience.            The best opportunity

23    to vote quickly and not encounter a great number of

24    other folks.

25         Q.    And just to be sure you're talking about




                            Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 7 of 11
                                                                           133



  1   voters and many of whom are not -- sorry, some of who

  2   may not be qualified to vote by mail would return those

  3   at a much lower rate.

  4                    THE COURT:      Or, I mean, who may never check

  5   their mail, right?        I mean, I'm just -- you know --

  6                    MR. HOLLINS:       Yeah, exactly.       Who might not

  7   ever see it, might toss it when it gets there.

  8                    THE COURT:      And that was anecdotal for my

  9   life so I apologize for bringing that in.

10                     Okay.    Let's do this -- Mr. Hatzel, how

11    much more do you have for Mr. Hollins?

12                     MR. HATZEL:      I'm ready for a break but not

13    much more, ten minutes maybe.

14                     THE COURT:      Do you want to take your break

15    now or do you want to do your ten minutes and then

16    break?

17                     MR. HATZEL:      I'd prefer to take a break.

18                     THE COURT:      You seem like you needed a

19    break.    Let's go ahead and -- it's 2:55, let's come back

20    at 310.

21                     MR. HATZEL:      Thank you.

22                               (Break taken.)

23                     THE COURT:      All right, great.        Mr. Hatzel?

24         Q.    BY MR. HATZEL:       Yes.

25                     Mr. Hollins, as the Early Election Clerk of




                            Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 8 of 11
                                                                           134



  1   Harris County the Election Code gives you the authority

  2   to conduct and manage early voting.             How does sending

  3   applications to vote by mail fit into that statutory

  4   scheme?

  5        A.    I mean, I think it fits directly into my

  6   authority to conduct and manage early voting.                And so as

  7   the Early Voting Clerk, I manage both in-person voting

  8   and vote by mail voting.          And with that administration,

  9   you know, I sort of look at that broadly and I also look

10    at them not necessarily independently but as connected

11    to one another.       And so this goes from everything --

12    it's really broad.        It goes from choosing the number of

13    locations that we have, choosing where those locations

14    are, choosing how many machines we're going to deploy

15    across the entire county and choosing exactly how many

16    machines each specific location will have, choosing how

17    many number of you know staff, judges and clerks that

18    each location would have, educating voters, you know,

19    ensuring that voter haves access to the franchise, both,

20    you know, in person -- providing that information,

21    making sure the locations are near to them.                In this

22    scenario, making sure that the locations are as safe as

23    they can be, providing new and innovated ways to vote

24    like drive-thru voting, like extended voting hours which

25    we're going to have until 10:00 p.m. on multiple days




                            Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 9 of 11
                                                                           135



  1   and we're going to have 24-hour voting on one day to

  2   ensure that shift workers and first responders and folks

  3   with different family and work obligations have that

  4   opportunity to cast their votes.

  5                    And so sending applications to vote by mail

  6   along with, you know, information about who qualifies to

  7   vote by mail and who does not to educate the voters of

  8   course is squarely within my -- my duty and my

  9   responsibility and my authority to conduct and manage

10    the election.

11         Q.    And speaking also on the point about the health

12    and safety of voting -- of voting by mail for certain --

13    certain voters, I wanted to -- well, first of all, the

14    application -- the application to vote by mail, that

15    mailer includes a link to your website Harrisvotes/cdc,

16    does it not?

17         A.    It does.     It's says -- yes, it says to read

18    guidance from the Center for Disease Control and

19    Prevention on which medical conditions could put people

20    at increased risk of severe illness from Covid 19 please

21    visit Harrisvotes.com/cdc.

22         Q.    And what I would like to do is I'll share with

23    you our Defendant's Exhibit Number 2, and this is a copy

24    of that website that you are directed to when you go to

25    Harrisvotes.com/cdc.        And the title of this website as




                            Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 10 of 11
                                                                            169



  1   have a prosecutorial discretion in this matter and your

  2   office does.      So, I mean, I don't get to make those

  3   decisions but you're -- what I'm looking at is -- I've

  4   got two exhibits in front of me that are part of today's

  5   record.     One is the Texas Secretary of State that

  6   basically says, lays out the four issues and then you've

  7   got this that says, hey, this is the definition by the

  8   Texas Supreme Court, go figure it out for yourself.

  9                     MS. HUNKER:      The county is more than

 10   welcome to put the front half of that sheet of paper in

 11   everyone's mailbox in Harris County.              It is only the

 12   inclusion of that application that the State objects to.

 13                     THE COURT:     Okay.

 14                     MS. HUNKER:      The information that's

 15   educational we, in fact, encourage the county to

 16   provide.

 17                     THE COURT:     No, I understand that.          I mean,

 18   I understand for anyone that's under the age of 65 y'all

 19   have an objection.

 20                     Mr. Eldred?

 21         Q.    BY MR. ELDRED:       Let's wrap it up a high note.

 22   Maybe give you a chance to brag about how great and how

 23   safe your in-person voting is.            Is in-person voting

 24   going to be safe in Harris County this election?

 25         A.    That is what we're working our hardest to try




                            Exhibit 14
Case 4:20-cv-03709 Document 22-14 Filed on 11/01/20 in TXSD Page 11 of 11
                                                                            170



  1   and ensure.

  2         Q.    Okay.    And would you agree we've mentioned a

  3   few of these before that Harris County has accomplished

  4   some maybe new ideas such as 24-hour voting, curbside

  5   voting, drive-thru voting, try to make that even more

  6   safe and more effective, is that the goal of all those

  7   projects?

  8         A.    Absolutely.

  9         Q.    Okay.    I'm going to pass the witness.

 10                     THE COURT:     Okay.     Mr. Hatzel, anything

 11   else?

 12                     MR. HATZEL:      Just one quick question, your

 13   Honor.

 14                (REDIRECT EXAMINATION BY MR. HATZEL)

 15         Q.    Mr. Hollins, when you're managing and

 16   conducting early voting as Harris County's Early

 17   Election Clerk, what are some of the things that you do

 18   that are outside of the Election Code?

 19         A.    And when you mean outside of Election Code, do

 20   you mean like not explicitly granted to me in the

 21   Election Code?

 22         Q.    Correct.

 23         A.    I think there are a number of examples.

 24   Drive-thru voting is a prime exact.              There's no --

 25   there's nothing that in anyway mentions drive-thru




                             Exhibit 14
